Citation Nr: 0800670	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right leg disorder and, 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.    

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified at a Travel Board hearing 
before the undersigned judge in May 2007.  

The RO characterized the issue on appeal as a new and 
material evidence claim.  The Board agrees with this 
characterization.  Concerning this, the veteran originally 
filed a claim for service connection for a right leg disorder 
in February 1985.  In order to further develop the claim, the 
RO scheduled him for a VA examination, but he did not report 
for it.  Subsequently, the RO issued a July 1985 deferred 
rating decision with a notice letter dated in the same month 
informing him that no further action would be taken on his 
pending claim until the RO "receive[d] notification of [his] 
willingness to report for examination."  He did not respond 
to that letter, despite being given notice at his address of 
record at that time.  There was no indication that the July 
1985 notice letter was returned as undeliverable or not 
received by him. 

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158 (2007).  Failure to inform VA of 
a current address or to report for a VA examination 
may constitute an abandoned claim.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Where there is an abandoned claim, the 
veteran must file a new claim, and the effective date will 
not be earlier than the date of receipt of the new claim.  
38 C.F.R. § 3.158.  Therefore, since the veteran abandoned 
his prior claim by not reporting for his VA examination and 
by not responding to notice of his failure to appear for that 
evaluation, the July 1985 deferred rating decision is a final 
decision.  That is to say, his failure to act on or perfect 
an appeal of his prior claim renders that decision concerning 
his earlier claim final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.158, 3.160(d), 20.200, 20.302, 20.1103 (2007).  
Consequently, the RO's characterization of the more recent 
November 2003 claim for service connection as a petition to 
reopen based on new and material evidence is correct.  


FINDINGS OF FACT

1.  The last prior, final denial of the veteran's right leg 
claim was in July 1985.  

2.  However, since that prior, final denial, the veteran has 
submitted additional, relevant service medical records 
(SMRs).   

3.  There is now competent and credible evidence showing the 
veteran's current right leg venous insufficiency is related 
to a July 1983 crushing-injury he sustained to this extremity 
during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
last prior, final denial of the claim in July 1985.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  The veteran has current right leg venous insufficiency 
due to an injury incurred during his military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence and service 
connection claims, since the Board is reopening and granting 
these claims, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

In making this determination, as to the petition to reopen 
his service connection claim, the Board acknowledges that 
although the VCAA notices provided to the veteran were not 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
this is nonprejudicial, i.e., harmless error because the 
Board is reopening his claim, regardless.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991).  

New and Material Evidence to Reopen the Claim

As already alluded to, the prior July 1985 rating decision is 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

Additional "relevant" SMRs are, by definition, considered 
new and material evidence.  See 38 C.F.R. § 3.156(c).  In 
this vein, since the last final July 1985 rating decision, in 
August 2004 the veteran submitted additional SMRs to the RO, 
documenting treatment for an in-service right leg injury.  
These SMRs previously were not associated with the claims 
file.  Here, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(c) has been received 
in the form of these additional SMRs since the last final 
July 1985 rating decision.  Accordingly, his claim of service 
connection for a right leg disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(c).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The Board acknowledges that several attempts were made to 
secure the veteran's service medical records (SMRs).  The RO 
was able to obtain an SMR induction examination dated July 
1980.  The veteran elected not to have a discharge 
examination upon separation.  However, the National Personnel 
Records Center (NPRC) indicated in January 2004 that no other 
SMRs from his four years of active service were available.  
Subsequently, the veteran himself submitted additional SMRs 
from Womack Army Hospital at Ft. Bragg, North Carolina dated 
in July 1983.  At the hearing, the veteran indicated that he 
continued to receive rehabilitation at Womack Army Hospital 
for several more months after July 1983; however, these 
records have not been located.  See Board hearing transcript 
at pages 8-9.  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).        

There is no basis for any further pursuit of missing SMRs, 
especially given the positive disposition of the veteran's 
claim, for reasons that will be explained.

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were destroyed, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Analysis

The veteran contends that due to right leg injury suffered in 
service when a truck collided with his leg, he currently has 
right leg venous insufficiency.  See May 2007 Board hearing 
testimony.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Concerning the threshold criterion of a current disability, 
VA treatment records dated in 2003 and 2004 document 
treatment for right leg pain, swelling, and varicose veins.  
The diagnoses are of a vascular nature and document a 
circulatory, as opposed to a musculoskeletal problem.  These 
diagnoses include venous insufficiency, arterial 
insufficiency, and varicosities of the right leg.  As a 
consequence, he underwent vein stripping surgery of the right 
leg in July 2004.  Therefore, the evidence clearly shows a 
current right leg circulatory disorder.      

SMRs from Womack Army Hospital at Ft. Bragg, North Carolina 
show that in July 1983 he was treated for a right leg (thigh) 
injury due to a truck colliding with his leg.  At the 
hearing, the veteran states that his leg was "crushed."  
The available SMRs show treatment for a laceration that was 
sutured.  There is also an indication of a splint.  The 
veteran elected not to have a discharge examination, so the 
extent of residual disability, if any, is unclear.  However, 
per his testimony the veteran indicated that he continued to 
receive in-service rehabilitation at Womack Army Hospital for 
several more months after July 1983.  See Board hearing 
transcript at pages 8-9.  

Additional SMRs from Womack Army Hospital disclosing further 
rehabilitation are not available.  However, the veteran is 
competent to report that he was received further extensive 
treatment for his right leg injury in-service, especially 
given the heightened duty due to missing SMRs.  Washington, 
19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  See 38 
C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the 
veteran's testimony and statements regarding the in-service 
treatment to be credible.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Overall, SMRs and the veteran's 
statements and testimony provide clear evidence in support of 
a significant in-service injury to the right leg.    

Post-service, with regard to continuity of symptomatology, 
the veteran indicated he initially received treatment for his 
right leg in 1985 at the VA Medical Center (VAMC) in Miami, 
immediately after discharge from service and thereafter.  See 
hearing transcript at pages 9-11.  In addition, in November 
2003, the veteran provided an authorization for the release 
of records (VA Form 21-4142) for Dr. F.E., MD., dated from 
June to December of 2001, for treatment pertaining to his 
right leg disorder.  These records also were not obtained.  
However, again, the veteran is competent to report post-
service symptoms and treatment for his right leg.  Layno, 6 
Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, 
the Board finds the veteran's lay statements as to immediate 
post-service treatment are credible for purposes of 
establishing continuity of symptomatology.  Barr, 21 Vet. 
App. at 310 (2007).  All things considered, the post-service 
complaints reported by the veteran are sufficiently similar 
and close in time to the in-service complaints to demonstrate 
continuity, adequate to award service connection for the 
disability.  38 C.F.R. § 3.303(b).    
  
Most importantly, in letters received in April 2004 and July 
2005, a VA physician who treated the veteran opined that the 
veteran's current right leg venous insufficiency was the 
result of his right leg injury in service.  In making this 
determination, this physician was able to review the relevant 
Womack Army Hospital SMRs showing in-service treatment for a 
right leg injury.  In addition, a July 2004 VA surgical note 
written by a VA physician states that the veteran may have 
had a "DVT" [deep vein thrombosis] of the right leg during 
service.  There are no contrary medical opinions of record.  
Thus, there is competent lay and medical evidence of a nexus 
between the veteran's current right leg venous insufficiency 
and his in-service right leg injury.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).    

Resolving doubt in the veteran's favor, the Board finds 
sufficient evidence of an in-service right leg injury with 
continuous symptoms and current evidence of chronic 
disability to establish service connection.  38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102.  See also Cromer, supra.  The appeal is 
granted.  The precise nature and extent of this disorder is 
not at issue before the Board at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for a right leg disorder is reopened.  

Service connection for a right leg disorder is granted.   




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


